DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 8, 10 and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (hereinafter “Wang”), US Pub. No. 2016/0267843, in view of Wang (hereinafter “Wang 2”), US Pub. No. 2017/0025062.

Wang fails to explicitly teach wherein the emitting circuit receives a second predetermined voltage and wherein the emitting circuit receives a second operation voltage, and the second predetermined voltage is lower than or equal to the second operation voltage.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Wang to incorporate the feature of Wang 2. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased efficiency.
Regarding claim 2, Wang teaches a lighting circuit coupled to the emitting circuit (fig. 1, lighting circuit T6).
Regarding claim 3, Wang teaches a compensation circuit coupled between the first gate and the second source/drain (fig. 1, compensation circuit T3).
Regarding claim 5, Wang teaches a data input circuit coupled to the storage circuit, wherein in the write period, the data input circuit transmits the data signal to the storage circuit according to a scan signal (fig. 1, data input circuit T4).
Regarding claim 7, Wang teaches a first set circuit coupled to the node, wherein in the display period, the first set circuit sets a voltage of the node to be equal to the reference voltage (fig. 1, fig. 3, first set circuit T5 supplying Vref to node N2 during t3).

Regarding claim 10, Wang 2 teaches an impedance circuit coupled to the second set circuit and receiving the second predetermined voltage (fig. 1, [0036]; the term impedance circuit is inherent to the on-resistance or off-resistance of the transistor designed to initialize the light-emitting element).
Regarding claim 13, Wang teaches wherein the reset circuit comprises a second P-type transistor comprising a second gate, a third source/drain and a fourth source/drain, wherein the second gate receives a reset signal, the third source/drain receives the first predetermined voltage, and the fourth source/drain is coupled to the first gate, wherein in the reset period, the second P-type transistor is turned on to transmit the first predetermined voltage to the first gate ([0019,0021,0023,0025-0026,0052]; fig. 1, second P-type transistor T1).
Regarding claim 14, Wang teaches wherein the reset circuit further comprises a third P-type transistor comprising a third gate, a fifth source/drain and a sixth source/drain, wherein the third gate receives the reset signal, the fifth source/drain receives the reference voltage and the sixth source/drain is coupled to the node, wherein in the reset period, the third P-type transistor is turned on to transmit the reference voltage to the node ([0019,0021,0023,0025-0026,0052]; fig. 1, third P-type transistor T2).
.
Allowable Subject Matter
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches or fairly suggests the specific elements comprising the specific combination including: a first rest transistor comprising a second gate, a third source/drain and a fourth source/drain, wherein the second gate receives a reset signal, the third source/drain receives a first predetermined voltage, and the fourth source/drain is coupled to the first gate; a first capacitor coupled between the first gate and the first source/drain; and a second capacitor coupled between the first gate and a node, wherein: in a reset period, the first reset transistor is turned on to transmit the first predetermined voltage to the first gate and the anode of the light-emitting diode receives a second predetermined voltage, in a write period, the compensation transistor and the driving transistor are turned on, and a voltage of the first gate is equal to a first difference between the first operation voltage and a threshold voltage of the driving transistor, and in a display period, the driving transistor and the lighting transistor are turned on to light the light-emitting diode, wherein the second predetermined voltage is lower than or equal to the second operation voltage.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622